Citation Nr: 0328318	
Decision Date: 10/21/03    Archive Date: 10/28/03

DOCKET NO.  02-10 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to educational assistance benefits under Chapter 
30, Title 38, United States Code.

ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from July 1996 to July 
1998.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a February 2002 decision of the Department of 
Veterans Affairs (VA) Muskogee, Oklahoma Regional Office 
(RO). 


FINDINGS OF FACT

1.  The appellant entered active military duty in July 1996, 
for a term of four years.

2.  The appellant was discharged in July 1998, for the 
convenience of the government, after serving 24 months and 13 
days.

3.  The appellant was not discharged from active duty for a 
service-connected disability, a preexisting medical condition 
not characterized as a disability, hardship, convenience of 
the Government after serving not less than 30 months of 
continuous active duty under her 4-year obligation of 
service, involuntarily for convenience of the Government as a 
result of a reduction in force, or for a physical or mental 
condition not characterized as a disability and not the 
result of her own willful misconduct, but which interfered 
with the performance of duty.

4.  The appellant was not eligible for Chapter 34 educational 
benefits as of December 31, 1989.

5.  The appellant has not served in the Selected Reserve.

6.  The appellant was not involuntarily separated after 
February 2, 1991, or separated pursuant to voluntary 
separation incentives.


CONCLUSION OF LAW

The criteria for basic eligibility for educational assistance 
under Chapter 30, Title 38, United States Code, have not been 
met.  38 U.S.C.A. §§ 3011, 3012, 3018A, 3018B (West 2002); 38 
C.F.R. §§ 21.7040, 21.7042, 21.7044 (2003).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), made 
significant changes to the VA's duty to notify and to assist 
claimants for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156, 3.159, and 3.326 (2003).  The VCAA provides that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also requires VA to notify the claimant 
of any information, to include any medical or lay evidence, 
not previously provided to VA that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant which of the evidence is to 
be provided by the claimant and which VA will attempt to 
obtain on behalf of the claimant.    See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

The record reflects that the appellant has been informed of 
the requirements for establishing the issue on appeal.  The 
appellant has submitted pertinent evidence in support of her 
claim.  The RO has informed the appellant by the statement of 
the case of the evidence needed to substantiate her claim and 
advised her of the evidence it obtained.

The Board is satisfied that the facts relevant to this claim 
have been properly developed.  There is no further action 
that should be undertaken to comply with the provisions of 
the VCAA or the implementing regulations, to the extent they 
apply in this case.  In this case, it is not the factual 
evidence that is dispositive of this appeal, but rather the 
interpretation and application of the governing statute.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The VCAA, 
therefore, is not applicable, since it would have no effect 
on the outcome of this appeal.  See Manning v. Principi, 16 
Vet. App. 534, 542 (2002) (citing Smith v. Gober, 14 Vet. 
App. 227, 231 (2000) and Dela Cruz v. Principi,15 Vet. App. 
143, 149 (2001)); see also Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).

The appellant has applied for basic educational assistance 
benefits under the provisions of Chapter 30, which provides, 
inter alia, an educational assistance program to assist in 
the readjustment of members of the Armed Forces to civilian 
life after their separation from military service.  38 
U.S.C.A. § 3001 (West 2002).  The program is available to 
individuals who meet certain criteria of basic eligibility, 
including active duty during certain prescribed dates or who 
meet certain other criteria.  38 U.S.C.A. § 3011 (West 2002); 
38 C.F.R. §§ 21.7040, 21.7042 (2003).

Specifically, to be eligible for Chapter 30 benefits, an 
individual must have first become a member of the Armed 
Forces or first entered on active duty as a member of the 
Armed Forces after June 30, 1985.  38 U.S.C.A. 
§ 3011(a)(1)(A).  The individual also must have served an 
obligated period of active duty.  In the case of an 
individual with a four-year period of obligated service, the 
individual must have completed not less than 30 months of 
continuous active duty.  38 U.S.C.A. § 3011(a)(1)(A)(ii)(II) 
(West 2002).

In this case, the appellant entered active military duty in 
July 1996.  Therefore, she has satisfied the first prong of 
38 U.S.C.A. § 3011.  However, the appellant failed to satisfy 
the second prong, as she did not serve her obligated period 
of service, which was 4 years, as reflected in Department of 
Defense computer-generated data dated in February 2000, and 
did not complete at least 30 months of continuous active 
duty.  Rather, the appellant was discharged in July 1998, for 
the convenience of the government after serving 24 months and 
13 days.  

That notwithstanding, an individual who does not qualify for 
Chapter 30 benefits under the aforementioned provisions, may 
be entitled if she was discharged or released from active 
duty for a service-connected disability, a preexisting 
medical condition not characterized as a disability, 
hardship, convenience of the Government after serving not 
less than 30 months of continuous active duty under an 
obligated three or more year period of service, involuntarily 
for convenience of the Government as a result of a reduction 
in force, or for a physical or mental condition not 
characterized as a disability and not the result of his own 
willful misconduct, but which interfered with the performance 
of duty.  38 U.S.C.A. § 3011(a)(1)(A)(ii)(I) (West 2002).  
Again, the evidence does not satisfy the those criteria.  The 
appellant's personnel records show that the veteran was 
voluntarily discharged from active duty for the convenience 
of the government due to parenthood or dependency of minor 
children less than 30 months after to entering military 
service.  In June 2002, a Navy official indicated that the 
appellant did not receive a hardship separation.  In light of 
the foregoing, the appellant is not eligible for Chapter 30 
benefits under 38 U.S.C.A. § 3011(a)(1)(A)(ii)(I) as she was 
not discharged for any of the previously noted reasons.

The appellant may establish eligibility by showing that, as 
of December 31, 1989, she was eligible for Chapter 34 
educational benefits, and she served on active duty at any 
time between October 19, 1984 to July 1, 1985.  38 U.S.C.A. 
§ 3011(a)(1)(B) (West 2002); 38 C.F.R. §§ 21.7040(b), 
21.7044(a) (2003).  Based on service personnel records, the 
appellant does not meet the requisite eligibility criteria 
under these provisions.  As of December 31, 1989, the 
appellant was not eligible for Chapter 34 benefits and she 
did not serve on active duty in the 1980s.

The appellant may establish eligibility by showing that after 
June 30, 1985, that she first became a member of the Armed 
Forces or first entered on active duty as a member of the 
Armed Forces and served at least two years of continuous 
active duty may also be eligible for Chapter 30 benefits if, 
among other things, she served with the Selected Reserve 
beginning within one year of discharge from active duty. 38 
U.S.C.A. § 3012(a)(1)(B)(ii) (West 2002).  In this case, the 
veteran has not served in Selected Reserve so she does not 
qualify for Chapter 30 educational benefits under this 
provision.

The appellant may establish eligibility by showing, in part, 
that she was involuntarily separated after February 2, 1991, 
or was separated pursuant to voluntary separation incentives 
under 10 U.S.C. §§ 1174a, 1175. 38 U.S.C.A. §§ 3018A, 3018B 
(West 2002); 38 C.F.R. § 21.7045 (2003).  In this case, the 
appellant was discharged after February 2, 1991, but not 
involuntarily; thus, she is not eligible for Chapter 30 
benefits under 38 U.S.C.A. § 3018A.  She also is not eligible 
for Chapter 30 benefits under 38 U.S.C.A. § 3018B because 
there is no evidence that she was discharged pursuant to 
voluntary separation incentives. Rather, according to 
personnel records, she decided to separate early due to 
parenthood.

While the Board acknowledges and has considered the arguments 
advanced by the appellant, the legal criteria governing 
service eligibility requirements for Chapter 30 educational 
assistance benefits are clear and specific and the Board is 
bound to apply them to the facts of the case.  Payment of 
government benefits must be authorized by statute and 
pertinent statutory provisions provide that the veteran has 
not fulfilled basic service eligibility criteria.  Based on 
the foregoing, the Board finds that the veteran has failed to 
establish that she is eligible for educational assistance 
benefits under Chapter 30.  As the law in this case is 
dispositive, the veteran's claim must be denied based on a 
lack of entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).


ORDER

Eligibility for Chapter 30 educational assistance benefits is 
denied.



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2




